MORTON, District Judge.
[1,2] Traunstein and White were adjudicated bankrupts, and a trustee was appointed. The beer pump, title to which is in question in these proceedings, had been bought by them on a conditional sale and installed on the premises where they conducted their café. These premises were owned by the New England Trust Company, trustee, and were leased to the bankrupts. In this situation, an order was made by Mr. Referee Olmstead, to whom the case was referred, that the trustee remove from the premises all goods and effects of the bankrupts, and deliver possession of the premises to the trust company. This was accordingly done. The beer pump was not removed by the trustee and passed into the possession and control of the trust company. Subsequently the Beer Pump Company filed with the referee a petition praying that the trust company be ordered to turn, over the pump to it as owner thereof. Doubt was suggested whether under such circumstances the bankruptcy court had jurisdiction of the pump company’s claim, as the pump itself was not at that time in the custody of the court. The trustee intervened, and the trust company agreed to surrender the pump to him. The pump was not detached from the real estate in making this surrender, nor did the trustee retake possession of the premises on which it was installed. When the trust company had made a formal oral surrender of the pump to the trustee, a decree was passed by the referee revesting possession of the pump in the *320trust company, reserving to this court jurisdiction to determine the ownership thereof. This decree wa.s agreed to by the trust company, and it now holds said pump subject to the order of- this court. Before this last decree had been entered, the pump company had endeavored to discontinue its intervening petition or claim for the pump. There was no collusion or bad faith in the action of the trust company jn endeavoring to surrender the pump to the trustee, and in agreeing to hold it subject to the order of this court.
[3] As appears by the foregoing statement, the pump is now under the control of this court, and all questions as to its ownership can be here determined. Re McMahon (C. C. A., 6th Cir.) 17 Am. Bankr. Rep. 530, 147 Fed. 684, 77 C. C. A. 668. The fact that such control, after having been relinquished by the trustee under the first decree, was only regained through agreement of the party into whose possession the property had been surrendered, does not impair the present jurisdiction of thé court to determine the ownership thereof. Re Antigo Screen Door Company (C. C. A., 7th Cir.) 10 Am. Bankr. Rep. 359, 123 Fed. 249, 59 C. C. A. 248; Havens & Geddes Co. v. Pierek (C. C. A., 7th Cir.) 9 Am. Bankr. Rep. 569, 120 Fed. 244, 57 C. C. A. 37; Re Hymes Buggy & Implement Co. (D. C., Mo.) 12 Am. Bankr. Rep. 477, 130 Fed. 977.
It follows that the learned referee was right in holding that he had jurisdiction, and in declining to allow the pump company to withdraw its petition.
Decrees affirmed.